OPINION ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
Our prior opinion is withdrawn.
The offense is felony theft; the punishment, three months in the county jail and a fine of $300.00.
The punishment provided for felony theft by Article 1421, Vernon’s Ann.P.C., is “confinement in the penitentiary (for) not less than two nor more than ten years.” *123Since the punishment assessed is less than that provided by law, the judgment must be reversed. Mendez v. State, Tex.Cr.App., 379 S.W.2d 333; Russell v. State, 171 Tex.Cr.R. 626, 352 S.W.2d 746; Craven v. State, Tex.Cr.App., 350 S.W.2d 34; Nichols v. State, 171 Tex.Cr.R. 42, 344 S.W.2d 694; Gilliland v. State, Tex.Cr. App., 342 S.W.2d 327; Justice v. State, 170 Tex.Cr.R. 383, 341 S.W.2d 431; and see cases collated at 13A Tex.Dig., Criminal Law @=>1177.
For the error pointed out, the judgment is reversed and the cause remanded.